Name: 1999/406/EC: Council Decision of 14 June 1999 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: parliament;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1999-06-22

 Avis juridique important|31999D04061999/406/EC: Council Decision of 14 June 1999 appointing an alternate member of the Committee of the Regions Official Journal L 155 , 22/06/1999 P. 0039 - 0039COUNCIL DECISIONof 14 June 1999appointing an alternate member of the Committee of the Regions(1999/406/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to Council Decision 98/110/EC of 26 January 1998(1) appointing members and alternate members of the Committee of the Regions,Whereas a seat as an alternate member of the Committee has become vacant following the resignation of Mr Joan VallvÃ © i Ribera, of which the Council was notified on 25 May 1999;Having regard to the proposal from the Spanish Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Joaquim Llimona i Balcells is hereby appointed an alternate member of the Committee of the Regions in place of Mr Joan VallvÃ © i Ribera for the remainder of his term of office, which expires on 25 January 2002.Done at Luxembourg, 14 June 1999.For the CouncilThe PresidentK.-H. FUNKE(1) OJ L 28, 4.2.1998, p. 19.